Title: 11th.
From: Adams, John Quincy
To: 


       This day completes my twentieth year: and yet I am good for nothing, and cannot even carry myself forward in the world: three long years I have yet to study in order to qualify myself for business: and then—oh! and then; how many more years, to plod along, mechanically, if I should live; before I shall really get into the world? Grant me patience ye powers! for I sicken, at the very idea: thus is one third of a long life employ’d in preparing to act a part during another third; and the last is to be past in rest and quiet waiting for the last stroke, which places us just where we were 70 years before. Vanity! Vanity! all is vanity and vexation of spirit.
      